DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO’623 (WO 2018/104623).
US 2019/0322142 is a U.S. document equivalent to WO’623 and relied as a English translation to WO’623. 

Regarding claim 1, FIG. 3 teaches a tire having bead cores 35, a bead filler 46, an inner liner 40, a sidewall rubber 48, and a cushion rubber, 50.  The tire of WO’623 further includes a carcass ply and belt ([0060]) and an electronic unit, 2.  The cushion rubber 50 is a pad disposed on an outer side in the tire-radial direction of a folding end of the carcass ply.
While FIG. 3 does not illustrate an electronic unit disposed at an interface of the carcass ply and the pad such that the electronic unit is configured to make contact with an outer side of the bead filler in the tire-radial direction, providing the electronic unit in tire of WO’623 as claimed would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because WO’623 teaches the electronic device in FIG. 3 is placed radially externally at a radial distance D2 from the end 52 of the turn-up wherein D2 is larger than 5 mm and preferably larger than 10 mm (i.e. D2 is unbounded) in order to distance the electronic device from the mechanical singularity related to the edge of the turn-up of the carcass and placed at the interface between the first filling rubber 46 and the second filling rubber 52 ([0066]).  See annotated FIG. 3 of WO’623 below. 

    PNG
    media_image1.png
    793
    979
    media_image1.png
    Greyscale


Regarding claim 13, FIG. 8 teaches the electronic unit embedded between two rubber layers ([0077] and [0078]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO’623 (WO 2018/104623) in view of JP’735 (JP 2005-313735).
Regarding claim 6, WO’623 is silent to the bead filler including a first bead filler and a second bead filler and locating the electronic unit to contact the outer end of the second bead filler in the tire-radial direction.  However, JP’735 teaches a tire comprising a circular core cover 3a composed of hard rubber having a rubber hardness of 85 or more and enclosing the circumference of the bead core 3 and a rubber filler 4 composed of rubber having a rubber hardness 60 to 75 for the benefits of high durability and preventing ply end separation (abstract and FIG. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead filler of WO’623 having a first bead filler and a second bead filler as claimed and locating the electronic device at the outer end of the second bead filler in the tire-radial direction since JP’735 teaches a bead filler comprising a circular core cover 3a (“first bead filler”) having a rubber hardness of 85 or more and a rubber filler 4 (“second bead filler”) having a rubber hardness of 60-75 for the benefits of high bead durability and FIG. 3 of WO’623 places the electronic unit 2 at the interface between the bead filler and cushion/pad wherein D2 is larger than 5 mm and preferably larger than 10 mm ([0066]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO’623 (WO 2018/104623) in view of Adamson et al. (US 2008/0289736).
Regarding claim 12, WO’623 does not recite a longitudinal direction of the electronic unit is located along the tire circumferential direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orientate the electronic unit of WO’623 as claimed since it is well-known in the tire art to orientate an electronic unit along the tire circumferential direction as evidenced by FIG. 2 and [0057] of Adamson et al. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/21/2022